Case 19-80064-TLS            Doc 866       Filed 04/01/19 Entered 04/01/19 15:47:51                        Desc Main
                                          Document      Page 1 of 9


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA


                                                          )
In re:                                                    ) Chapter 11
                                                          )
SPECIALTY RETAIL SHOPS HOLDING                            ) Case No. 19-80064-TLS
                                                          )
CORP., et. al. 1                                          ) (Jointly Administered)
                                                          )
                  Debtors.                                )



                 REQUEST FOR ALLOWANCE AND PAYMENT OF
           ADMINISTRATIVE EXPENSE CLAIM OF SALESFORCE.COM, INC.
         salesforce.com, inc. (“SFDC”), by and through the undersigned counsel, hereby

Requests (the “Administrative Expense Request”) entry of an order (the “Administrative

Expense Order”) (a) allowing an administrative expense in an amount not less than US

$221,698.64 (the “Administrative Expense Claim”) incurred in connection with the

provision of the SFDC Services 2 (as hereinafter identified) provided by SFDC to Shopko

Stores Operating Co., LLC (“SSOC”) (SSOC and the other above-captioned debtors and

debtors-in-possession, collectively, hereinafter referred to as the “Debtors”), and the

acceptance and use of the SFDC Services by SSOC, from and after the Petition Date

through April 1, 2019, pursuant to the Salesforce Contract, (b) directing the Administrative

Expense Claim be paid in full within seven (7) business days after entry of the

Administrative Expense Order, or at such time as the Court otherwise orders, (c) approving

the Reservation of Rights asserted hereinafter, and (d) granting such other and further relief


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co.,
LLC (6157); Pamida Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’
Expansion, LLC (7526); Retained R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card
Co., LLC (2161); ShopKo Holding Company, LLC (0171); ShopKo Institutional Care Services Co., LLC
(7112); ShopKo Optical Manufacturing, LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores
Operating Co., LLC (6109); SVS Trucking, LLC (0592).
2
   All capitalized terms shall have the meaning as set forth in this Request for Allowance And Payment Of
Administrative Expenses and, if not defined herein, as set forth in the Ramirez Declaration filed in support of this
request.
Case 19-80064-TLS                Doc 866        Filed 04/01/19 Entered 04/01/19 15:47:51              Desc Main
                                               Document      Page 2 of 9



  as may be deemed just and proper under the circumstances of this case.

            This Administrative Expense Motion is brought pursuant to 11 U.S.C. §§503(b)(1)(A)

  and 507(a)(2), and is based on the matters set forth herein, the Declaration of Kevin Ramirez In

  Support of The Request for Allowance and Payment of Administrative Expense of Salesforce.com

  (the “Ramirez Declaration”) filed in support hereof, the files and the records in this case, and

  such other and further evidence as may be submitted at or before the trial on this matter.

            SFDC requests that the Court take judicial notice of the pleadings filed in this case and

  the facts set forth in the Court’s orders, findings of fact and conclusions of law pursuant to Rule

  201 of the Federal Rules of Evidence (as incorporated by Rule 9017 of the Federal Rules of

  Bankruptcy Procedure).

                                          JURISDICTION AND VENUE.
           1.        This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§157

  and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B) and (O).

           2.        Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                      BACKGROUND

            3.       On January 16, 2019 (the "Petition Date"), each of the Debtors filed their

   respective voluntary petition in the above-captioned Court seeking relief under Chapter 11 of

   title 11 of the United States Code (the “Bankruptcy Code”).

            4.       On February 14, 2019, the Court entered its Bar Date Order 3 providing,

   among other things, that parties asserting a request for allowance and payment of

   Administrative Expense Claims arising between the Petition Date and April 1, 2019 must


  3  See, Order (I) Setting A Bar Date For Filing Proofs Of Claim, Including Claims Arising Under Section 503(B)(9)
  Of The Bankruptcy Code, (II) Setting A Bar Date For The Filing Of Proofs Of Claim By Governmental Units, (III)
  Setting A Bar Date For The Filing Of Requests For Allowance Of Administrative Expense Claims, (IV) Setting An
  Amended Schedules Bar Date, (V) Setting A Rejection Damages Bar Date, (VI) Setting A Premise Liability Claims
  Bar Date, (VII) Approving The Form Of And Manner For Filing Proofs Of Claim, (Viii) Approving Notice Of The
  Bar Dates, And (Ix) Granting Related Relief [ECF 421] (the “Bar Date Order”).



Request Payment AdminExp v5 4848-7566-6321 v.1.docx        2                 Request for Allowance and Payment of
                                                                             Administrative Expense Claim of
                                                                             salesforce.com, inc.
Case 19-80064-TLS                Doc 866        Filed 04/01/19 Entered 04/01/19 15:47:51                      Desc Main
                                               Document      Page 3 of 9



   file their request with the Court on or before April 1, 2019.

           The Salesforce Contract

           5.        Prior to the Petition Date, SFDC and SSOC entered into certain Order Forms

  (the “Orders”) whereby (a) SSOC ordered services from SFDC (the “SFDC Services”)

  and became obligated to pay the aggregate amount due for these SFDC Services pursuant to

  the Orders, and (b) SFDC became obligated to provide such SFDC Services. The Orders

  incorporate by reference the Master Subscription Agreement between salesforce.com and the

  Debtor and any applicable addenda thereto (the “MSA,” and together with the following

  Orders, constitute the “Salesforce Contract”). 4

            Order No.                    Order Date                Order Start               Order end date

           Q-02084540                    18-Sep-18                 18-Sep-18                   21-Jun-20

          Q-01855462                      15-Jun-18                22-Jun-18                   21-Jun-20
                                                                                                30-Apr-19
          Q-01123365                     28-Apr-17                 1-May-17
                                                                                              (auto-renew)

  See Ramirez Declaration at ¶7.
            The Administrative Expense Claim
            6.       From and after the Petition Date through April 1, 2019, SFDC provided the

   SFDC Services and the SSOC accepted and used the SFDC Services for the benefit of the

   bankruptcy estate. See Ramirez Declaration at ¶9.
            7.       The Debtor has failed to pay all Fees due and owing pursuant to the Salesforce

   Contract, and more specifically, the amount of not less than US $221,698.64, (the

   “Administrative Expense Claim”) is due and owing to SFDC pursuant to the Salesforce



  4   Pursuant to the terms and conditions of the MSA, each Party to the Salesforce Contract is obligated to
  maintain the confidentiality of all Confidential Information including, without limitation, (i) the Debtor’s Data,
  (ii) SFDC’s Confidential Information (including, without limitation, the SFDC Services and Content), (iii) the
  terms and conditions of MSA and all Order Forms (including pricing), and (iv) business and marketing plans,
  technology and technical information, product plans and designs, and business processes disclosed by a Party.
  Accordingly, a copy of the Salesforce Contract has not been filed in support of the Administrative Expense
  Motion. However, upon request and subject to adequate procedures protecting the Confidential Information
  from disclosure, SFDC will make available a copy of the Salesforce Contract to the Debtor, other appropriate
  representative(s) of the estate, and the Court. See Ramirez Declaration at ¶7.


Request Payment AdminExp v5 4848-7566-6321 v.1.docx          3                   Request for Allowance and Payment of
                                                                                 Administrative Expense Claim of
                                                                                 salesforce.com, inc.
Case 19-80064-TLS                     Doc 866      Filed 04/01/19 Entered 04/01/19 15:47:51                   Desc Main
                                                  Document      Page 4 of 9



   Contract for Services provided from the Petition Date through April 1, 2019. A summary

   of the Administrative Expense Claim is set forth below. 5 See Ramirez Declaration at ¶12.

      Invoice         Invoice      Invoice                          Invoice                  Admin. Expense    Amount
                                               Service Period                 Pre-petition
        No.            Date       Due Date                          Amount                     Accrued          Paid

                                                12/22/2018 to
      13713653       11/21/2018   12/21/2018                    $221,698.64   $61,336.62                      $160,362.02
                                                  3/21/2019
                                                3/22/2019 to
      14230596       2/19/2019    3/21/2019                     $221,698.64                   $221,698.64
                                                 6/21/2019


                                                 LEGAL AUTHORITY

                           Administrative Expenses Are Allowed for Actual, Necessary Costs
                                        And Expenses of Preserving the Estate.
                8.      Pursuant to the United States Bankruptcy Code, claims for "the actual,

  necessary costs and expenses of preserving the estate” shall be allowed as administrative

  expenses, 11 U.S.C. §503(b)(1)(A), and “the administrative expenses of the debtor-in-

  possession receive highest priority in corporate bankruptcy proceedings. 11 U.S.C. §

  507(a)(1).” Supplee v. Bethlehem Steel Corporation (In re Bethlehem Steel Corp.), 479 F.3d

  167, 172 (2d Cir. 2007). Accord, In re Williams, 246 B.R. 591, 593–94 (B.A.P. 8th Cir.

  1999); In re Centennial Communications, Inc., 2006 WL 379796 (D. Neb. 2006). The policy

  behind this favored treatment is to encourage creditors to continue to do business with an

  insolvent entity, thus allowing a debtor's estate to maximize the value of its assets for the

  benefit of creditors during the process of a liquidation or reorganization. In re Williams, 246

  B.R. at 595; In re Centennial Communications, Inc., 2006 WL 379796 at *3.

                9.      It is well established that "if a debtor in possession elects to continue to receive

  benefits from the other party to an executory contract pending a decision to reject or assume a

  contract, the debtor in possession is obligated to pay for the reasonable value of those


  5  Pursuant to the obligation to maintain the confidentiality of the Confidential Information, SFDC has not
  attached a copy of the Invoice hereto. However, upon request and subject to adequate procedures protecting the
  Confidential Information from disclosure in violation of the MSA, SFDC will make available a copy of the
  Invoice to the Debtor or other appropriate representative of the Debtor’s estate. See Ramirez Declaration at
  ¶12.



Request Payment AdminExp v5 4848-7566-6321 v.1.docx             4                  Request for Allowance and Payment of
                                                                                   Administrative Expense Claim of
                                                                                   salesforce.com, inc.
Case 19-80064-TLS                Doc 866        Filed 04/01/19 Entered 04/01/19 15:47:51       Desc Main
                                               Document      Page 5 of 9



  services." See NLRB v. Bildisco & Bildisco, 465 U.S. 513, 531 (1984). Further, where a

  debtor-in-possession or trustee knowingly and willingly uses a non-debtor’s property or

  services, after the commencement of a case and prior to rejection of the underlying contract

  to preserve and maximize estate assets, it is liable for an administrative claim at the contract

  rate, even if it did not "profit" from such use. See e.g., In re Patient Education Media, Inc.,

  221 B.R. 97 (Bankr. S.D.N.Y. 1998); In re Adelphia Bus. Sols., Inc., 296 B.R. 656, 662

  (Bankr. S.D.N.Y. 2003).

            10.      “In determining whether a claim is an “actual, necessary ‘cost and expense’ of
  preserving the estate,” courts generally consider whether the expense arose from a transaction

  with the estate, and whether it benefitted the estate in some demonstrable way.” In re

  Centennial Commc'ns, Inc., No. 81-82295, 2006 WL 379796, at *3 (D. Neb. 2006). Accord,

  In re Tama Beef Packing, Inc., 290 B.R. 90, 96 (B.A.P. 8th Cir. 2003); In re Williams, 246

  B.R. at 594- 95.        Essentially, the administrative expense claimant must demonstrate that

  the expenses provided a tangible benefit to the bankruptcy estate. Id. Accord, Reiter v.

  Fokkena (In re Wedemeier), 239 B.R. 794, 798 (8th Cir. BAP 1999).

            11.     SFDC submits that its right to allowance and payment of the Administrative

    Expense Claim is clear: (A) SFDC provided the SFDC Services from the Petition Date

    though April 1, 2019 pursuant to the Salesforce Contract; (B) SSOC (in its capacity as

    debtor-in-possession) knowingly and willingly accepted the SFDC Services; (C) the SFDC

    Services were “supplied to and beneficial to the debtor in possession in the operation of

    [its] business,” In re Adelphia Bus. Sols., Inc., 296 B.R. at 662; and, (D) regardless

    whether, ultimately, the estate is liquidated or its business operations are sold as a going

    concern, utilization of the SFDC Services by SSOC and/or the other Debtors preserves the

    Debtors’ estates.         Accordingly, SFDC submits that the provision of the SFDC Services,

    unquestionably, constitute “actual, necessary costs and expenses of preserving the estate”

    that should be allowed as administrative expenses, 11 U.S.C. §503(b)(1)(A), and should

    receive the highest priority in payment in this bankruptcy proceeding pursuant to 11 U.S.C.

Request Payment AdminExp v5 4848-7566-6321 v.1.docx      5             Request for Allowance and Payment of
                                                                       Administrative Expense Claim of
                                                                       salesforce.com, inc.
Case 19-80064-TLS                Doc 866        Filed 04/01/19 Entered 04/01/19 15:47:51       Desc Main
                                               Document      Page 6 of 9



    §507(a)(1).

                                           RESERVATION OF RIGHTS

            12.    Notwithstanding the foregoing, SFDC expressly reserves (and hereby expressly

    does not waive) (a) all rights, claims, counterclaims, defenses, interests, actions and/or

    other remedies (collectively, its “Rights”) including, without limitation, the right to

    amend, modify and/or supplement (A) any proof of claim filed by SFDC and/or any other

    claim or proof of claim that it may be filed in the future (collectively, the “Claims”), (B)

    the Administrative Expense Claim asserted hereby and/ or any further administrative

    expenses as may be asserted hereinafter (collectively, the “Administrative Expenses”),

    (C) a judicial determination of the amount(s) due and owing with regard to the Claims

    and/or the Administrative Expenses, (D) this Administrative Expense Request in response

    to any submission by any party-in-interest including, without limitation, any objection to

    this Administrative Expense Request or an amendment to it, and (E) the right to adopt any

    other pleadings filed by any other party related to the Claims, this Administrative Expense

    Claim, any other Administrative Expenses or the Administrative Expense Requests as may

    be filed hereinafter (collectively, the “Reservation of Rights”).

            WHEREFORE, SFDC respectfully requests the Court enter its Administrative Expense

  Order –

            (A) Allowing an administrative expense to claim, in the amount not less than of US

  $221,698.64, pursuant to the Salesforce Contract for SFDC Services provided from the Petition

  Date through April 1, 2019;

             (B) Directing the Debtors to pay the Administrative Expense Claim, in full, within

  seven (7) business days after entry of the Administrative Expense Order, or at such time as the

  Court otherwise orders;

             (C) approving the Reservation of Rights; and

             (D) granting such other and further relief as may be deemed just and proper under the

  circumstances of this case.

Request Payment AdminExp v5 4848-7566-6321 v.1.docx      6             Request for Allowance and Payment of
                                                                       Administrative Expense Claim of
                                                                       salesforce.com, inc.
Case 19-80064-TLS                Doc 866        Filed 04/01/19 Entered 04/01/19 15:47:51         Desc Main
                                               Document      Page 7 of 9



   Dated: April 1, 2019                                        Respectfully submitted

                                                               CLINE, WILLIAMS, WRIGHT, JOHNSON &
                                                               OLDFATHER


                                                               By: /s/ Gregory S. Frayser
                                                                Gregory S. Frayser - #24400
                                                               233 South 13 Street
                                                               Suite 1900
                                                               Lincoln Nebraska 68508
                                                               Telephone: 402-474-6900
                                                               Facsimile:
                                                               E-mail: GFrayser@CLINEWILLIAMS.com

                                                                And

                                                                BIALSON, BERGEN & SCHWAB
                                                                Lawrence M. Schwab (Cal. Bar No. 85600)
                                                                Thomas M. Gaa (Cal. Bar. No. 130720)
                                                                A Professional Corporation
                                                                633 Menlo Avenue, Suite 100
                                                                Menlo Park, California 94025
                                                                Telephone: 650/857-9500
                                                                Facsimile: 650/494-2738
                                                                E-mail: tgaa@bbslaw.com


                                                                Attorneys for salesforce.com, inc.




Request Payment AdminExp v5 4848-7566-6321 v.1.docx      7               Request for Allowance and Payment of
                                                                         Administrative Expense Claim of
                                                                         salesforce.com, inc.
Case 19-80064-TLS                Doc 866        Filed 04/01/19 Entered 04/01/19 15:47:51          Desc Main
                                               Document      Page 8 of 9


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEBRASKA


                                                         )
  In re:                                                 ) Chapter 11
                                                         )
  SPECIALTY RETAIL SHOPS HOLDING                         ) Case No. 19-80064-TLS
                                                         )
  CORP., et. al.                                         ) (Jointly Administered)
                                                         )
                     Debtors.                            )



                                 NEB. R. BANKR. P. 9013-1
                          NOTICE OF MOTION AND DEADLINE TO
                  FILE AND SERVE RESISTANCE OR REQUEST FOR HEARING

            On April 1, 2019, salesforce.com, inc. filed and served the foregoing Motion for

  Allowance and Payment of Administrative Expense Pursuant to 11 U.S.C. §§503(b)(1)(A) and

  507(a)(2) (the “Motion”) with this Court. You are hereby notified that any (i) objections or

  resistance to (collectively, “Objections”), or (ii) requests for a hearing (collectively, “Requests”)

  on the Motion must be filed and served on or before April 22, 2019. If no Objection or Request

  is timely filed and served upon the undersigned on or before April 22, 2019, the United States

  Bankruptcy Court for the District of Nebraska may enter an Order on the Motion without further

  notice or hearing. If an Objection to or Request on the Motion is timely filed and served, a

  hearing will be scheduled by the Court on the Motion and any Objections thereto.

   Dated: April 1, 2019                                      Respectfully submitted

                                                             CLINE, WILLIAMS, WRIGHT, JOHNSON &
                                                             OLDFATHER


                                                             By: /s/ Gregory S. Frayser
                                                                Gregory S. Frayser - #24400
                                                                233 South 13 Street
                                                                Suite 1900
                                                                Lincoln Nebraska 68508
                                                                Telephone: 402-474-6900
                                                                Facsimile:
                                                                E-mail: GFrayser@CLINEWILLIAMS.com

Request Payment AdminExp v5 4848-7566-6321 v.1.docx      8                Request for Allowance and Payment of
                                                                          Administrative Expense Claim of
                                                                          salesforce.com, inc.
Case 19-80064-TLS                Doc 866        Filed 04/01/19 Entered 04/01/19 15:47:51         Desc Main
                                               Document      Page 9 of 9



                                                               And

                                                               BIALSON, BERGEN & SCHWAB
                                                               A Professional Corporation
                                                               Thomas M. Gaa (Cal. Bar. No. 130720)
                                                               633 Menlo Avenue, Suite 100
                                                               Menlo Park, California 94025
                                                               Telephone: 650/857-9500
                                                               Facsimile: 650/494-2738
                                                               E-mail: tgaa@bbslaw.com


                                                               Attorneys for salesforce.com, inc.




                                            CERTIFICATE OF SERVICE

          This is to certify that a true and correct copy of the foregoing Motion of salesforce.com,
  inc. for Allowance and Payment of Administrative Expense Claim and Neb. R. Bankr. P. 9013- 1
  Notice of Motion and Deadline to File and Serve Resistance or Request for Hearing has been
  electronically filed with the Clerk of the Bankruptcy Court using the CM/ECF system which sent
  notification of such filing to the parties on such service list.

                                                             /s/ Gregory S. Frayser
                                                             Gregory S. Frayser
  4848-7566-6321, v. 1




Request Payment AdminExp v5 4848-7566-6321 v.1.docx      9               Request for Allowance and Payment of
                                                                         Administrative Expense Claim of
                                                                         salesforce.com, inc.
